127.	 The election of Mr. Thorn as President of this Assembly pleases us and makes us confident in advance that under his presidency this session will bring about useful results.
128.	At the same time I should like to congratulate Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for his important contribution to the previous session of the General Assembly and to the seventh special session. We congratulate the Secretary-General, Mr. Kurt Waldheim, for the moral and intellectual courage he has displayed in his work and for his interest in the new problems of the world.
129.	The thirtieth anniversary of the United Nations invites us to think deeply, not only on the future of the Organization but also on the future of the world.
130.	The most serious mistake that could be made would be to underrate everything the United Nations has done, during these 30 years, for peace in the world. No less serious a mistake would be to ask more from the United Nations than it actually can give. The Organization now has before it important problems in regard to restructuring itself. There is no doubt that over the past 30 years the emphasis and intensity of many subjects has changed. The legitimacy of the United Nations is now more complex and more demanding. As we come closer to new social and economic processes we shall have to become more dynamic and act more speedily. We are beginning live in an era of negotiations and compromises as well as of choices of alternatives. Understandings and compromises are possible but not always easy to achieve. In the next quarter of a century, the United Nations must contribute to outlining perspectives and discovering new horizons. The essential aim in the years to come will be to achieve a just world for all mankind.
131.	The United Nations was not born to shape a Utopia but to strengthen a specific community of free nations and help to formulate, in political and universal terms, the broad outlines of human development.
132.	The continuity of this great forum of nations and great world assembly for over a quarter of a century is proof of its moral vigour, its growing influence, and its genuine possibilities of existence and improvement.
133.	This has been a period of ever more complex mutations and changes in historical development. From pre-cybernetic society, some countries are moving ever more rapidly towards a post-industrial society, and from a world characterized by purely continental relations we are entering a period of historic simultaneity. This era, deeply influenced by multi- continental relations, ties and bonds, confers a global meaning to all that we aspire to, undertake or plan.
134.	The process of identification of the cold war has ended. Traditional models have been eroded. The time of automatic alignments is past.
135.	The era of social changes we live in has incorporated into the world of political decisions countries which today belong to this Organization and which aspire to be protagonists and not merely witnesses of international political decisions.
136.	The new countries thus constitute an emerging political power that is essential to the political and economic balance of the world. The developing countries now form a community of fundamental peoples no longer to be ignored or brushed aside. Their aspirations, their desire to participate in decisions and to affirm their destinies are not incompatible with the well-being of developed nations. On the contrary, the stability of the developing countries of the third world, the forcefulness of their identity and their dedication to stable goals of internal growth give them not only confidence in the international political and economic order, but contribute to the stability of the industrial countries. In the nineteenth century and until the Second World War, the balance of the world depended exclusively on understanding among the great Powers. At the present juncture in the life of man, the balance of the planet depends on all countries, whether they be poor or developed, large or small.
137.	The developing countries have no reason to apply automatic thinking which might lead them to repeat mistakes or processes of the industrial society. An important task for the new nations will be to conceive and devise their own formulas which will in some ways be original. Regrettably, there is not as yet sufficient communication between the third world and the industrial nations. Our countries find difficulty in getting their opinions and views brought to inter-national public attention and, to a certain extent, there is lack of information on the social and economic problems caused by poverty.
138.	We shall have to find a way out of these mechanisms of world-wide lack of information or counter- information which at times affect the prestige and the image to which the developing countries are entitled as far as world public opinion is concerned. There must be a review of the procedures and institutions of world public information so that in some way we can improve the balance of information and thus meet the information needs of all countries and not just of certain isolated countries or groups of countries. The present crisis is essentially the collapse of the standards and patterns of behaviour of the industrial society. There is no need for us to be heirs to those standards and patterns.
139.	This inevitable political change constitutes a historic event which is called interdependence, which has recently been dramatically revealed by the energy crisis and inflation. Both phenomena are the consequences of an economic and social system and of an artificially constructed type of balance directed towards the preservation of the economic health of the industrial nations alone. It was an unjust arbitrary order and the source of permanent imbalances and disturbances, which went hand in hand with habits of waste, uncontrolled military expenditure and unforgivable ethical omissions and negligence.
140.	Unrestrained consumerism and placing value exclusively on material assets as the only references of human growth and the yardstick of universal progress are the most notorious aberrations of that world order.
141.	For a long time the consequences were suffered only by the developing countries and by all the countries which now constitute the third world. More recently the effects of the system have been felt also by the industrial countries, which are now discovering a fundamental fact: the interdependence of nations. We, the countries of Asia, Africa and Latin America, have so far been the traditional victims of dependence. Most of us in Latin America have enjoyed political independence since the beginning of the nineteenth century, but we remained involved within implacable mechanisms of economic subordination, from which we now wish to be free. Even now that interdependence is given a conceptual value, the dependence of the weaker countries still subsists. For interdependence to mean what it really should mean, concrete agreements are necessary which will alter the assessments and perspectives of the past.
142.	The United Nations and other international organizations allow us to evaluate the experiences gained from multilateral relations. Furthermore, bilateral relations are increasingly useful when they are frank, honest and to the point. But, in addition to this, it is necessary to point out the importance of concerted action whereby groups of nations agree on certain subjects. In that way, certain imbalances are being corrected and others can be rectified in the future.
143.	The decision to raise the price of oil was not a mere whim of irresponsible or adventurous Governments with the intention of committing aggression against the industrial nations or disturbing the world's economic balance. It was a decision of sovereign countries which did not want to continue to permit the devaluation of their resources. It is impossible to think that the traditionally poor countries are prospering at the expense of the rich countries. That would be tantamount to saying that a plutocracy of the poor was coming into being.
144.	The oil-producing countries are being accused of being the cause of the present economic imbalance, but the fact that the incidence of increased oil prices in the inflationary process is insignificant when compared to other inflationary prices which pre-dated the rise in the price of oil is overlooked.
145.	During the years when oil prices were kept artificially low, the inflationary process continued to intensify. Inflation had been in evidence in previous years, while it was in the last two years that the oil- producing countries decided to increase their prices.
146.	The changes which have occurred during the past two years pose unprecedented international problems, especially for the developing countries. It is assumed that the current account deficit of these countries might rise from $10,000 million in 1973 to over $30,000 million in 1975. Less than one third of that deficit can be attributed to oil prices. The remaining two thirds is the result of increased prices of manufactured goods and of food and the deterioration in the prices of products exported by the developing countries.
147.	The members of the Organization of Petroleum Exporting Countries [OPEC] are aware of their international responsibility. The Conference of Sovereigns and Heads of State of the Member Countries of OPEC, held at Algiers in March 1975, is proof of their maturity and of a highly developed sense of international co-operation. OPEC is not an aggressive group intent on taking decisions against the industrial nations; it is a serious, thoughtful organization which in no way wants to assume irresponsible attitudes. One of the absurdities of the present economic order is the dichotomy which has been created between producers and consumers. In the world today we are all producers and we are all consumers.
148.	Today every country, large or small, has an international responsibility. This is one of the most significant changes in the present political order of the world. The nation which I represent is fully conscious of this fact.
149.	The President of Venezuela has proposed to other member nations of OPEC the setting up of a fund of between $1,500 million and $2,000 million for the non-imbursable financing of the increase in the price of oil resulting from the adjustment of prices, for the benefit of third-world countries which are not oil producers.
150.	The basic problem of the current economic order is to provide stability for the development plans of the third-world countries, which have been hardest hit by inflation, deterioration in export prices and monetary upheavals. It is to be hoped that the forthcoming UNCTAD meeting will represent an important advance toward this objective, Poverty is an accusation against the entire present historical order.
151.	The problem would be simplified if we quickly took concrete steps to create certain systems which, like the Agriculture Development Fund, established balances.
152.	It would be, to say the least, arbitrary to imagine that responsibility lies exclusively with the oil-producing nations. That would mean absolving the great industrial nations from their international responsibilities and would also be contrary to the fundamental concept that in a world of increasing interdependence, responsibilities are also interdependent.
153.	For Venezuela, the policy of defending natural resources is continuous and traditional, not only as a co-founder of OPEC, but also in carrying out important internal decisions. Recently, we have adopted two historic decisions: the nationalization of iron and the nationalization of oil.
154.	Both decisions are the result of a national consensus which was arrived at within the pluralistic democratic society which is the essence of the Venezuelan political system. By enactment of pre-existing laws and regulations resulting from the free debate of public opinion and political parties, as well as from previously known programs, we have nationalized iron and oil. Therefore, this is not an international conspiracy against any country, nor against any specific interests; it is the affirmation of a free and sovereign people, conscious of the importance of its resources and conscious, too, of its will to administer them without any dependence or subordination.
155.	This is part of an even broader policy to which the President of Venezuela is committed, namely that of developing ecological balance and all non-renewable natural resources. The Government of my country has fully identified itself with the goals of protecting the waters of rivers, lakes and oceans, the flora and the fauna from depredation and aggression. We are also aware that a policy of this type must be carried out on a world-wide level. That is why we believe in the increasingly important role which the United Nations can play in this respect over the coming 25 years.
156.	We must defend the planet for all mankind and we must do so in universal democratic terms, so that the resources of nature may benefit the vast majorities and not be for the exclusive benefit of a few.
157.	At this new session of the Assembly, we face the imperative necessity to remember that it is urgent to establish a climate of international trust. The Conference on Security and Co-operation in Europe, held recently at Helsinki, and other events, have given rise to optimism. In connexion with that Conference the attempt by industrial countries better to appreciate the development problems of the third world must not be overlooked. Understanding must be followed by action. We think that the future conference to be held in Paris will provide an opportunity for a useful dialog to define world international co-operation in specific terms. Most of what was said in the past serves no useful purpose today. We must find a new conceptual order to express the new political and economic system. dialog between industrialized countries and the developing countries is possible.
158.	There exist alternatives for understanding and compromise. It will be necessary to strengthen the credibility of agreements and the good faith of arrangements. It is not possible to continue to deal with oversimplifications. We must place problems within a rational context.
159.	Raw materials, development, oil prices, the cost of manufactured goods and food are not part of separate constellations. They are all integrated into a vital process of reciprocal inter-connexions and clear ties.
160.	In other words, in this Assembly new types of solidarity have been ushered in. My country had a concept of international solidarity from the time it emerged as an independent nation during the first quarter of the nineteenth century. Oil was unknown to us then; we were simply a small agricultural society on the northern shores of South America. But even at that early stage Simon Bolivar convened a Congress in Panama to define the strategy for continental unity. Long before we became an oil-producing nation, we were a Latin American nation. Now we are fully convinced that to be identified with Latin America alone is not enough; we must, on the contrary, think and act within a broader framework: that of solidarity with the countries of the third world,
161.	Beyond these alliances, Venezuela believes in its role as a participant in any and all initiatives aimed at fostering the mechanisms of world co-operation, which means simply that we are identified with the fate and future of mankind. In this effort, we recognize no difference between great or small, capitalist or socialist, industrialized or non-industrialized nations, whether north, south, east or west.
162.	As an oil-producing country Venezuela has, with modesty but good will, defined several programs for international co-operation. With Central America, with nations of the Caribbean and other countries in the southern part of our continent, we have reached important agreements. Venezuela has pledged funds for international co-operation to a total of $2,724 million, which amounts to more than 8 per cent of our gross national product, thus largely exceeding the quota fixed by the United Nations for the developed countries. We realize, however, that isolated initiatives are not in themselves sufficient, and that is why, with other oil-producing and non-oil-producing nations, we are developing a broader plan to contribute to international development.
163.	In accord with the resolution unanimously adopted during the seventh special session of the General Assembly, which constitutes a substantive change in international economic relations, we must all act with the necessary loyalty to ensure that those principles will dispel doubts and suspicions and effectively contribute to the creation of an atmosphere favorable to the holding of concrete negotiations. We have agreed that we must not return to the past and therefore any manifestations of dissent from the agreements adopted here may cast serious doubts on the sincerity of the consensus and the flexibility demonstrated so far.
164.	The forthcoming Paris Conference will meet under the auspices of the agreements adopted here. In our opinion, it will be the first negotiation with a historical perspective between industrial countries and developing countries, whose points of view concerning a global approach to world economic problems were fortunately accepted. We attach paramount importance to that Conference. Interdependence in the future, the soundness and stability of the world economy and of the new international economic order will depend on the wisdom, lucidity and understanding of the negotiators, as well as on the political will which is demonstrated.
165.	Our active participation in the struggle against colonialism and racial discrimination is already well known and forms part of the history of these 30 years of our Organization.
166.	In welcoming today three new Member States, the Republics of Mozambique, Cape Verde and Sao Tome and Principe, thus adding independent countries to the United Nations, we cannot but rejoice to see the inevitable end of the colonial era in the world.
167.	It is with equal pleasure that we greet the independence of Suriname, a Latin American country which is a brotherly neighbor of Venezuela and which we hope will join us in the United Nations during this session.
168.	It is not only at the economic level that we express solidarity, but also in terms of global and regional politics. We seek a peaceful and lasting settlement in the Middle East which will solve the problem of the Palestinian people. We look forward to an equitable solution in Cyprus, Rhodesia and Namibia, and we hope, with most of the peoples of the world, for the eradication of apartheid from South Africa. A similar sense of international solidarity leads us to hope for a prompt political solution in the Korean peninsula which may end for ever the unrest and disturbance in that area.
169.	In Latin America, Bolivia and Panama have our complete solidarity. We hope that the problem of landlocked Bolivia, which was explained at this meeting by President Banzer of Bolivia, will be solved harmoniously by the countries concerned, and we are pleased at the progress which he announced. We also hope that the matter of the Panama Canal will not become a source of growing irritation between Latin America and the United States. We look forward to practical solutions in those two cases and to rational and balanced formulas. The case of Panama affects the dignity for all the countries of Latin America.
170.	International solidarity is inconceivable without a world disarmament system and without the extension of denuclearized zones, concerning which Latin America sets a precedent. The peaceful use of nuclear energy is an opportunity not to be wasted, and my country is interested in increasing the possibilities of its development. But we do not forget that the provisions of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] must be made more comprehensive. Nuclear energy should be used under stable, assured conditions, and any prohibition tending to avoid abuse will be welcome. Means of mass destruction must be subject to controls to protect mankind from the risk they represent. The United Nations must tackle boldly one of the most dramatic problems that can affect the international rule of law: the nuclear threat. Dire warnings to that effect have been heard at this Assembly. The use of nuclear energy should be subject to reliable control so that its peaceful use may not unexpectedly be turned into an instrument of aggression. The strength of this Organization depends largely in the future on the means of inspection and control that may be developed to deal with the nuclear threat. In this matter no warnings or scruples could ever be exaggerated. Nuclear non-proliferation, like disarmament, must become an accomplished fact. It is also necessary, as a practical formula, to study the relationship that should exist between the gross national product of a country and its expenditure on weapons.
171.	Disarmament will not create Utopia, but it presupposes the development of a policy and of action.
172.	The maturity being shown by the international community is undeniable. That is why it is important for each country to be convinced that regional conflicts are factors not only of local disturbance, but of contagious, world-wide unrest. Fortunately, it is now possible to envisage world peace in practical terms. Peace is no longer merely an abstract ideal, an illusion or a hope, but a necessity originating largely in the forces of development which the world society has created in recent years. International confrontation increasingly becomes so costly a risk that it is possible and more realistic to explore and exploit the definite alternative of peaceful coexistence. Peace is no longer an ideal, it is a real political possibility.
173 In the years to come I think we should be engaged in accelerating in the world the processes of political democratization and of greater participation by citizens in the decisions of society. Similarly, efforts must be intensified to assert the value and dignity of human existence. In this respect the United Nations has achieved much undeniable progress, but a great deal remains to be done. Venezuela, as a democratic nation, is fully aware of the importance of these values.
174.	Similarly, we must think of the action necessary to control the phenomena of violence of any and all types, and all their manifestations. Some of these phenomena originate in economic imbalances or centuries-old injustices. But political solutions will be necessary, and the time is right to devise them and plan for them.
175.	All this, in short, leads us to affirm that the condition of mankind and of the ethical forces of individual and social conduct will prevail over the distortions and mutilations that industrialized civilization has developed. World order can be based on mankind, and mankind alone. The trust, hope and optimism we invest in the United Nations therefore raise these essential questions: Can we be optimistic about the future of mankind, or is it necessary to remain motionless? Can the present be changed? Is it possible to raise the idea of justice in political and ethical terms? And do we or do we not accept the fact that the condition of mankind is based on freedom and the free exercise of man's creative powers? To that end we must rescue the irreplaceable principle of international honesty from wreck.
176.	Venezuela is a country which believes in and identifies with the fundamental values of human life, democracy and freedom, and we wish to reaffirm that in international controversies or dissension we are willing to listen and to understand. As a nation of Latin America and of the third world, we hope that our motives will be understood; that our dignity will be valued, for it is not incompatible with the dignity of any other country; and that our word will be respected as an expression of good faith.
177.	There are two ways to conclude an address to the General Assembly: with pessimism or with optimism. I conclude my statement with optimism.
